Citation Nr: 0818099	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial or staged rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In this rating decision, in pertinent 
part, the RO granted service connection for PTSD.  The 
veteran's disagreement with the rating assigned led to this 
appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's service-connected PTSD is not productive of 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication; the preponderance of the evidence indicates that 
the disability is not manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.




CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that any error in providing VCAA compliant 
notice was non-prejudicial to the veteran's appeal.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  

The RO issued the veteran a September 2003 VCAA letter 
regarding his claim for service connection for PTSD.  This 
letter did not specifically address the assignment of a 
disability rating and did not request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsequent to this VCAA letter, the 
RO granted service connection for PTSD, and the veteran's 
notice of disagreement voiced his disagreement with the 
disability rating assigned.  

Recently, in Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008), the Court addressed whether the holding in 
Dunlap v. Nicholson¸21 Vet. App. 112 (2007), that held that 
once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.  

In this case, the veteran has not contended that any 
notification deficiencies have resulted in prejudice.  The 
Board finds that there has not been a showing that the 
veteran's appeal has been prejudiced by the inadequate VCAA 
notice and a remand is not necessary to provide additional 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2003 letter was issued prior to the December 2003 
rating decision, and therefore, it was timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes Vet 
Center records and a November 2003 VA psychiatric 
examination.  After review of the examination report, the 
Board finds that it is adequate for rating purposes and there 
is no duty to provide another examination.  See 38 C.F.R. 
§§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 




Law and Regulations

The veteran contends, in essence, that the initial rating 
assigned to his PTSD disability does not adequately 
contemplate the severity of his symptoms.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

Factual Background

In the veteran's notice of disagreement, he indicated that he 
believed that his PTSD disability warranted a 30 percent 
rating.  In his substantive appeal (VA Form 9), the veteran 
reported that he still had nightmares, difficulty sleeping, 
and that he was often highly agitated and "on edge."  
Further, the veteran reported that he stayed at home most of 
the time and did not care to be around groups of people 
unless he was in control of the situation.

The claims file includes an August 2003 Vet Center Intake 
form.  The veteran was noted to have no delusions, 
disorganized thinking, or hallucinations.  It was noted that 
he had sleep disturbance.  There were no suicidal or 
homicidal thoughts.  It was reported that the veteran had 
been married since 1968 to his second wife and that he had 
retired from federal employment after 34 years of service.  

The veteran was also noted to read a lot, and hunt and load 
ammunition (owns 70 guns).  He described his military 
experience as good overall and that he would do it again.  
Regarding the impact of military experience, the veteran 
noted that he was wounded twice but his overall experience 
helped him develop leadership skills and build up his 
confidence.  

A clinician completing the record found that the veteran had 
PTSD symptoms.  He had intrusive memories and, at times, 
nightmares.  The veteran was also noted to hold onto 
anniversary dates of combat.  In a record dated the same date 
and completed by the same clinician, the veteran was 
indicated to have a GAF of 65.

In a September 2003 treatment record, the veteran was noted 
to have sleep disturbance and to be hypervigilant.  The 
veteran's marriage relationship was noted to be strong.  The 
clinician indicated that depression and isolationism were not 
apparent but and that crowds did not bother the veteran.

The veteran underwent a VA examination in November 2003.  The 
examiner noted that he interviewed the veteran for two and 
half hours and reviewed the claims file.  A history of many 
stressor events during service was reported, including people 
being killed from the veteran's unit. 

The veteran was noted to be currently unemployed and not on 
any psychotropic medication.  He described his relationship 
with his wife as "great."  The veteran also reported a good 
relationship with is daughter from his current marriage but 
he added that he had a distant relationship with an older 
son.  He described his relationships with other family 
members as being quite strained, but he also reported that he 
had many friends and appeared to enjoy interaction with them.  
The examiner found that, overall, the veteran's social 
support appeared quite substantial.  The clinician 
documented, however, that the veteran tends to control others 
and that family members complain about this.  

The following symptoms were reported:  sleep disturbance that 
includes frequent awakings, hypervigilance, talking in his 
sleep, night sweats, efforts to avoid situations and places 
in which he is not in control, anger outbursts, and "very 
jumpy" triggers that increase his symptoms, including smells 
and sounds, agitation, and general restlessness.  This 
pattern of symptoms was significantly worse right after 
Vietnam, lasting for several years, and decreased only to 
increase again after he retired.  The veteran denied any 
legal problems or current substance abuse.  The examiner 
noted that the veteran began psychiatric care about two to 
three months prior and that the veteran believed that the 
treatment was helping him.

The mental status examination in November 2003 showed that 
the veteran was well groomed and exhibited good hygiene.  He 
maintained good eye contact.  His mood was euthymic.  The 
veteran did report sleep disturbance and concentration 
problems.  The examiner reported that the veteran's speech 
was quite rapid and he exhibited an over abundance of ideas 
and was "quite rambling when discussing his Vietnam 
experiences."  The veteran reported intrusive memories that 
were significant.  He denied suicidal and homicidal ideation 
or intent, illusions, delusions and hallucinations.  

The veteran did demonstrate significant attention problems, 
but his fund of knowledge was above average.  He showed an 
ability to think abstractly.  His memory was within normal 
limits, with the examiner noting the exception of the 
veteran's significant problems remembering four unrelated 
items.  Judgement and insight appeared good.  The veteran 
reported complaints from his wife regarding him checking the 
house four to five times a night.

The examiner concluded that the veteran's functioning status 
was fair to good.  Diagnosis was chronic mild PTSD.  The 
examiner assigned a GAF of 65.

Analysis

The Board finds that an initial or stated rating in excess of 
10 percent for PTSD is not warranted.  The record does not 
indicate that the veteran is on continuous medication and the 
most recent psychiatric examiner specifically conclude that 
the veteran had mild PTSD, assigning a GAF of 65, which is 
consistent with this assessment.  See Carpenter and Richard 
v. Brown, supra.  In addition, the Vet Center records also 
reflect a GAF score of 65.  The Board also finds highly 
relevant that the examiner found that the veteran's 
functioning status was fair to good.  A 10 percent rating 
contemplates mild symptoms.

Although noted to be unemployed, the record indicates that 
the veteran is retired after 34 years of employment with the 
federal government.  Regarding social relationships, although 
the most recent psychiatric examiner noted the veteran had a 
history of strained relationships with family members and the 
veteran asserted he did not like to be among groups he could 
not control, he was noted to have a great relationship with 
his wife and the examiner found that, overall, the veteran's 
social support appeared quite substantial.  Although the 
Board is cognizant that one of the veteran's main complaints 
is sleep disturbance, and chronic sleep impairment is one of 
the symptoms listed as supporting a 30 percent rating, the 
Board finds that when considering all the evidence of record, 
the veteran's PTSD does not more nearly approximate the 
criteria for a 30 or higher rating.  See 38 C.F.R. §§ 4.7, 
4.21.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran is 
retired.  The examiner reported, in the November 2003 
examination report, that the veteran had not been 
hospitalized for any psychiatric problem.  There has been no 
showing by the veteran that PTSD causes marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a rating in excess of 10 
percent for PTSD is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


